Citation Nr: 0515811	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  95-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from April 1965 to December 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of September 1999 and July 2003.  
This matter was originally on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky.  

In a March 26, 2003 decision, the Board decided that the 
veteran had presented new and material evidence and reopened 
the claim of entitlement to service connection for a nervous 
disorder, but deferred disposition of the claim on the merits 
until additional development was completed.  As the requested 
development has been completed, the RO has returned the case 
to the Board for appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed generalized anxiety disorder is 
not related to his service. 


CONCLUSION OF LAW

A generalized anxiety disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remands of 1999 and 2003 and the Veterans Claims 
Assistance Act of 2000 

In the March 26, 2003 decision, the Board determined that the 
RO complied with the instructions set forth in the Board's 
Remand of September 1999.  No further discussion of this 
matter is warranted in this decision.  

On Remand in July 2003, in correspondence dated in June 2004, 
the RO [more specifically, the Tiger Remand Team in 
conjunction with the Appeals Management Center] advised the 
veteran of VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA), and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence necessary to substantiate his claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (redefining the obligations of VA with 
respect to the duty to assist and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits); 38 C.F.R. 
§ 3.159 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The June 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the case was reconsidered again by the RO in 
February 2005, and the Supplemental Statement of the Case 
(SSOC) was provided to the veteran.  Also, the Board notes 
that the June 2004 VCAA notice was provided by the RO prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board acknowledges that the June 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

Pursuant to the July 2003 Remand instructions, the RO 
afforded the veteran a Compensation and Pension examination 
in September 2004, and obtained a nexus opinion on the 
etiology of the veteran's generalized anxiety disorder.  On 
the RO's own initiative, updated VA treatment records and 
records from the Social Security Administration (SSA) that 
pertained to disability determinations were also obtained.  

Based on the foregoing, the Board finds that the RO complied 
with the Board's July 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the June 2004 VCAA 
notice described above, the Board notes that copies of the 
May 1995 rating decision, August 1995 Statement of the Case 
(SOC), January 1998 SSOC, May 2001 SSOC, and February 2005 
SSOC, provided to the veteran, included a discussion of the 
facts of his claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The May 2001 SSOC and February 2005 SSOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's September 1999 and July 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


Evidence

Service medical records show that no nervous disorder was 
identified at the enlistment examination conducted in 
December 1964.  An October 1966 consultation sheet shows that 
the veteran was referred for a consultation due to several 
terms the veteran spent in the Brig for unauthorized 
absences.  The consultant diagnosed passive aggressive 
personality.  The December 1966 separation examination report 
shows that the veteran was discharged for unsuitability or 
unfitness for the service due to a passive aggressive 
personality. 

In a September 1982 letter, S.K.K., M.D. related that he had 
seen the veteran since May 1982 for several matters that 
included severe anxiety, depression, and "loss of control."  
Dr. S.K.K. opined that the veteran was suffering from severe 
depression. 

The report on the initial post-service VA examination 
conducted in October 1982, noted a diagnosis of borderline 
personality.

In a November 1994 statement, the veteran's sister indicated 
that she knew the veteran prior to service and that after he 
came out of the service, he had severe problems with his 
nerves and depression.  A statement dated in November 1994 
from an individual noted that the veteran had had nerve 
problems and severe depression since service. 

The December 1984 VA examination report shows that the 
diagnosis on Axis I was agoraphobia associated with panic 
attacks.  The diagnosis on Axis II was passive/aggressive 
personality disorder.  The July 1995 VA examination report 
shows a diagnosis of panic disorder without agoraphobia on 
Axis I and personality disorder, not otherwise specified on 
Axis II.  The September 1996 VA examination report shows a 
diagnosis of generalized anxiety disorder.  

VA treatment records dated from July 1995 to June 2004 show 
that the veteran was followed for an anxiety disorder and 
personality disorder.  

SSA records note that the veteran had been disabled since 
April 1983 due to depression.  These records contain 
disability determinations of several disorders, including 
generalized anxiety disorder.  In particular, a September 
1994 disability determination shows that D.T.G., M.D. 
diagnosed severe generalized anxiety disorder and noted that 
the veteran "[gives] a history that would be consistent with 
service-precipitated anxiety." 

The September 2004 VA examination report shows that the 
examiner (T.K., Psy. D.) reviewed the claims file.  The 
examiner noted that the veteran was interviewed for a total 
of four and a half hours over the course of two days.  
Several psychological tests were administered.  The examiner 
discussed the veteran's medical, occupational, legal, pre-
military, military, and post-military history, as well as his 
most recent medical, occupational, and social history.  The 
examiner observed that the first documentation of the 
veteran's treatment for psychiatric problems is dated in 
1982.  

The examiner concluded that the veteran's overall picture was 
one of an individual who made a poor adjustment prior to 
entering military service to the extent that there were many 
indications of behavior control problems, subjective 
unhappiness, and family dysfunction.  The examiner added that 
this conclusion was substantiated by the veteran's own 
admission in prior interviews.  The examiner noted that the 
veteran appeared to come from an abusive background and that 
he exhibited significant behavioral problems prior to the 
military.  The examiner asserted that as noted in the service 
medical records, the veteran did not appear to adjust to 
military life and he had numerous disciplinary actions.  The 
examiner noted that the veteran wished her to believe that 
all his problems stemmed from his military.  The examiner, 
however, indicated that as noted by several of the veteran's 
own statements in previous examinations, the veteran had 
significant behavioral problems prior to service.  The 
veteran reported that he suffered from anxiety attacks while 
in the service, but the examiner noted that there were no 
medical records to support this claim.  The examiner reported 
that the veteran never received a diagnosis of anxiety while 
in the service and added that she had reviewed all of the 
veteran's claims file as well as his service medical records 
but could not find anywhere that the veteran had been 
prescribed any medication for "'bad nerves.'"  The examiner 
noted that only a diagnosis of passive aggressive personality 
disorder was noted in the service medical records.  The 
examiner maintained that there was absolutely no evidence to 
support the veteran's claim that his generalized anxiety 
disorder was related to or started in service.  The examiner 
concluded that the veteran's generalized anxiety disorder was 
not caused by or a result of his service.  
The examiner provided several diagnoses on Axis I, including 
generalized anxiety disorder. 


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

No complaints or findings referable to an anxiety disorder 
are noted in the service medical records.  The first 
documentary evidence showing that the veteran received 
treatment for an anxiety disorder is dated almost 16 years 
after the veteran's discharge from service.   

Notwithstanding the foregoing, service connection may still 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Dr. D.T.G. diagnosed the veteran with severe generalized 
anxiety disorder and noted that the veteran gave a history 
that was consistent with service-precipitated anxiety.  The 
Board notes, however, that Dr. D.T.G.'s assessment was based 
on a history provided by the veteran and did not include a 
review of the veteran's entire medical history, including the 
service medical records.  It was for that reason that the 
Board instructed the RO to obtain a nexus opinion on the 
etiology of the veteran's generalized anxiety disorder.  It 
is the opinion of the September 2004 VA examiner that there 
is no relationship between the veteran's generalized anxiety 
disorder and his military service.  The September 2004 VA 
examiner's opinion is based on a very thorough and extensive 
interview of the veteran and review of his service and post-
service medical records.  Therefore, the Board places greater 
evidentiary weight on the September 2004 VA examiner's 
opinion than on Dr. D.T.G.'s opinion and finds the VA 
examiner's opinion dispositive on the question of whether the 
veteran's anxiety disorder is related to his service.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (providing that the Board 
must weigh the credibility and probative value of each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994) (providing that the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

As for the veteran's opinion on the cause of his anxiety 
disorder, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his anxiety disorder 
and service cannot constitute competent evidence of such a 
relationship.

Accordingly, service connection for a generalized anxiety 
disorder is not warranted.  In reaching this conclusion, the 
Board acknowledges that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim; therefore, that doctrine is 
not for application in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Service connection for a generalized anxiety disorder is 
denied. 



	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


